Exhibit 10.5

OFFER LETTER

FOR

SVP, HUMAN RESOURCES

OF METROPCS (Post-Close)

TOM CURRIER

April 30, 2013

As you know, MetroPCS Communications, Inc. (“Metro”), Deutsche Telekom, AG
(“DT”), and certain other parties have entered into a Business Combination
Agreement (the “BCA”) pursuant to which DT has become the majority stockholder
of Metro and Metro has been renamed “T-Mobile US, Inc.” (“T-Mobile”). For
purposes of this offer letter, we refer to the series of transactions
contemplated by the BCA as the “Transaction” and the consummation of the
Transaction as the “Closing.”

This offer letter confirms our understanding and agreement about your role and
compensation with MetroPCS Texas, LLC (“Metro Texas”), a wholly-owned subsidiary
of T-Mobile, immediately following the Closing.

 

Position:

   SVP, Human Resources, MetroPCS Business

Start Date:

   Immediately following the Closing

Location:

   Company Headquarters: 12920 SE 38th St., Bellevue, WA 98006

Salary:

   This position is an exempt salaried position and your current Metro
annualized gross base compensation in effect immediately preceding the Closing
will not change in 2013. Thereafter, you will be eligible for changes from time
to time consistent with other similarly situated T-Mobile employees.

Short Term

Incentive:

   In 2014, you will be eligible to participate in T-Mobile’s annual incentive
compensation plan as established by the T-Mobile Compensation Committee. For
2014, your target annual incentive award will be 60% of your eligible earnings,
subject to approval by the Compensation Committee. The performance goals will
also be established by the T-Mobile Compensation Committee.

Long Term

Incentive Plan

(LTIP):

   In 2014, and in 2013 if an LTIP is granted on or after the date of the
Closing to employees of T-Mobile, you will be eligible to participate in
T-Mobile’s LTIP with a target value of 100% of your Annual Base Salary and
Target Bonus (Total Target Cash), subject to T-Mobile Compensation Committee
approval. The specific terms and conditions will be outlined in the applicable
plan document and any award documents once finalized and approved by the
T-Mobile Compensation Committee.

Payments At

Closing:

   Your Metro equity awards, including your unvested stock options grants and
restricted stock awards, outstanding at the Closing have vested and are being
treated according to their terms and the terms and conditions of the BCA and
Section 4 of the Change in Control Agreement, dated effective as of May 12,
2011, by and between you and Metro, as amended (the “CIC Agreement”). In
accordance with the 2010 Metro Equity Incentive Plan and the CIC Agreement, your
Metro 2013 annual cash performance award also has vested (at target) and has
been paid at the Closing.

 

1



--------------------------------------------------------------------------------

Severance

Protection:

  

(a) The current Metro CIC Agreement will remain in effect in accordance with its
terms. Accordingly, if you have a qualifying termination of employment during
the applicable Protection Period (as defined in the CIC Agreement) following the
Closing, you will be eligible for the payments and benefits set forth in, and
subject to the terms of, the CIC Agreement. Notwithstanding anything contained
herein to the contrary, the execution of or performance under this offer letter,
or your continued employment, shall not constitute or be deemed a waiver of any
rights you may have under the CIC Agreement.

 

(b) For the period of 12 months following the Closing, upon your voluntary
termination of employment with at least 90 days notice and upon signing and
delivering to T-Mobile a release of all claims against T-Mobile in a form
mutually agreed upon by you and T-Mobile (the “Release”) not later than 60 days
following your termination, you shall be entitled to (i) two times an amount
equal to the sum of your Metro annual base salary plus “target” Annual Bonus
effective immediately prior to Closing, (ii) a payment at target (100%) for your
2013 Metro annual cash incentive award as defined by the CIC Agreement pro-rated
by the number of days in 2013 prior to the closing and (iii) 24 months of
medical and dental insurance coverage for you and your dependants on the same
terms and conditions as existed immediately before termination and provided in
the manner described in the Section 3(a)(iii) of the CIC Agreement and
Attachment A. The payments identified in clauses (i) and (ii) above are payable
in a lump sum on the 60th day following your termination date subject to the
provisions of Attachment A. The Release described above will be provided to you
by T-Mobile within 10 days following your termination of employment. T-Mobile
recognizes that because you will be required to move to the State of Washington
in order to carry out your new role, you would be deemed to have “good reason”
that would allow you to resign and receive benefits under your CIC Agreement.
This provision is included in recognition thereof. In addition, you shall be
entitled to the following: (i) accrued and unpaid salary as of the date of
termination; (ii) reimbursement of all expenses reasonably and necessarily
incurred in accordance with T-Mobile policy; and (iii) any accrued but unused
paid time off.

 

(c) Following the expiration or termination of the CIC Agreement in accordance
with its terms, you shall be eligible for severance benefits under such change
in control plan as T-Mobile shall institute for executives at your level as
approved by the T-Mobile Compensation Committee. The severance benefit is
expected to be an amount equal to two times the sum of your then effective
annual Base Salary plus your Target Bonus. The specific terms and conditions
will be outlined in the final plan document and it is expected that under such
terms and conditions the payments and benefits would be provided in a manner to
be exempt from the application of Section 409A of the Internal Revenue Code.

 

2



--------------------------------------------------------------------------------

Relocation:

   You will receive relocation assistance for costs associated with your move to
the Seattle, Washington area under T-Mobile’s Relocation Policy.

Stay Bonus:

   In addition to the compensation specified above, if (a) you remain employed
by Metro Texas or any of its affiliates until May 1, 2014 (the “Stay Bonus
Date”), or (b) your employment is terminated by Metro Texas or any of its
affiliates prior to the Stay Bonus Date other than for “Cause” (as defined in
the CIC Agreement), you will receive a lump sum payment of $322,400 in cash (the
“Stay Bonus”) within 30 days of the earlier of (i) the Stay Bonus Date or (ii)
the date your employment is terminated. The Stay Bonus will be less applicable
taxes and withholdings.

Character of

Payments:

   Notwithstanding anything to the contrary set forth in the CIC Agreement, this
retention letter or otherwise, the Stay Bonus shall not (a) offset or otherwise
reduce the amounts (including any severance benefits) payable to you under the
CIC Agreement, (b) be a payment to be taken into account under Section 3(b) of
the CIC Agreement, or (c) reduce any Severance Benefits described in Section 3
of the CIC Agreement.

Benefits:

   You will remain eligible for Metro Texas benefits and benefit plans unless
you are moved to the T-Mobile payroll, in which case you will be eligible for
T-Mobile’s benefits and benefit plans. Until January 1, 2014, all benefits and
benefit plans available to you (including vacation) will be no less favorable to
you than was the case prior to the Closing, except that any changes to the
vacation benefits of all Metro employees to conform to T-Mobile’s policies with
respect to its employees, including a prohibition on taking vacation before it
accrues, shall apply to you.

Service

Credit:

   For all T-Mobile benefits and benefit plans to which you become subject,
whether existing, modified or newly adopted benefits or benefit plans (including
without limitation vacation, severance and paid time off plans), you will
receive service credit based on your original hire date April 6, 2009 for all
purposes (including without limitation eligibility, vesting and benefit levels).
In all cases, you will be treated no less favorably under the T-Mobile benefits
and benefit plans than similarly situated employees of T-Mobile and its
affiliates, including with respect to any 401(K), equity awards and deferred
compensation plans or programs.

Employment

at

Will:

   Your employment is “at will,” meaning that it is not for a specific duration
and may be terminated by you or Metro Texas at any time, for any reason or for
no reason whatsoever, with or without notice, and with or without cause
(provided, however, that termination of your employment shall not limit or
impair any of your rights under the CIC Agreement or hat have otherwise accrued
through the date your employment is terminated). The at-will status of your
employment may not be altered except by a written contract signed by the
President or CEO of T-Mobile. No one other than the President or CEO has the
authority to enter into an employment contract with you or otherwise modify the
at-will status of your employment.

 

3



--------------------------------------------------------------------------------

Restrictive

Covenant and

Confidentiality

Agreement:

   Concurrently herewith, you have entered into a T-Mobile Restrictive Covenant
and Confidentiality Agreement and have been released from your Metro restricted
covenant and confidentiality agreement. To the extent any of the provisions of
the Restrictive Covenant and Confidentiality Agreement are inconsistent with the
provisions of the CIC Agreement, such provisions of the CIC Agreement shall be
deemed terminated and to have no force or effect.

Section 409(A):

   See Attachment A

 

If the terms of this offer letter are acceptable, please confirm your acceptance
below.

We are looking forward to you continuing in this key leadership role.

Sincerely,

T-Mobile US, Inc.

Larry Myers

 

LOGO [g527693g73v87.jpg]

EVP, Human Resources

AGREED as of the date below:

 

/s/ Tom Currier

Tom Currier

Dated: April 30, 2013

 

4



--------------------------------------------------------------------------------

ATTACHMENT A

Compliance with Section 409A

It is intended that this offer letter comply with the provisions of Section 409A
of the Code and the Treasury regulations relating thereto, or satisfy the
requirements for an exemption to Section 409A of the Code, in each case to the
extent applicable to this offer letter and, accordingly, to the maximum extent
permitted, this offer letter shall be interpreted and be administered in a
manner to be in compliance therewith. Notwithstanding anything contained herein
to the contrary, to the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A of the Code, you shall not be considered
to have terminated employment for purposes of this offer letter, and no payment
shall be due to you under this offer letter that provides for payment in
connection with your termination of employment, unless such termination
constitutes your “separation from service” as such term is defined in Treasury
Regulation Section 1.409A-1(h) and any successor provision thereto (“Separation
from Service”). Any payments that qualify for the “short-term deferral”
exception from Section 409A of the Code as described in Treasury Regulation
Section 1.409A-1(b)(4) will be paid under such exception. For purposes of
Section 409A of the Code (including, without limitation, for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(iii) and the application of the
short-term deferral exception), each payment under this offer letter will be
treated as a separate payment. Notwithstanding anything to the contrary in this
offer letter (whether under this offer letter or otherwise), to the extent
delayed commencement of any portion of the payments to be made to you upon your
Separation from Service is required to avoid a prohibited payment under
Section 409A(a)(2)(B)(i) of the Code, such portion of the payments shall be
delayed and paid on the first business day after the earlier of (i) the date
that is six months following such Separation from Service or (ii) your death.
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, amounts reimbursable to you under this offer letter
shall be paid to you on or before the last day of the year following the year in
which the expense was incurred and the amount of expenses eligible for
reimbursement (and in-kind benefits provided to you) during any one year may not
affect amounts reimbursable or provided in any subsequent year and may not be
liquidated or exchanged for any other benefit.

 

5